The opinion of the court was delivered by '
Swayze, J.
The decedent-was employed as a servant in defendant’s family. Part of her duty was to light the fires. She liad been forbidden to use kerosene, “or anything like that,” to assist her in lighting a fire. She used wood alcohol and was burned to death by reason thereof. The trial judge held that .she was entitled to compensation under the act of 1911. We agree. The case arises under section 2 and the decedent's negligence is no bar to a recovery. The only question is whether the injury was by accident arising out of, and in the course of, her employment. That it was by accident is not questioned. Tt was a fortuitous event which might indeed be expected but might never happen. We must conclude that it arose out of, and in the course of, the employment, unless the disobedience of orders prevents that conclusion. The disobedience of orders in this ease was a disobedi*38ence of orders as to the way in which the work should be done. The work itself was the very work decedent was expected to do. It was done at the very place where it was meant to be done. The ease differs from Reimers v. Proctor Publishing Co., 85 N. J. L. 441, and Smith v. Corson, 87 Id. 118. The case resembles Whitehead v. Reader, 1901, 2 K. B. 48, rather than Barnes v. Nunnery Colliery Co., Limited, 1912, A. C. 44. A Useful review of the English cases is to be found in the judgment of Lord Dunedin in Plumb v. Cobben Flour Mills Co ., Limited, 1914, Id. 62.
The judgment is affirmed, with costs.